10/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 21-0487



                                        OP 21-0487


 HIGH COUNTRY PAVING, INC.,

              Plaintiff, Appellee and                                    OCT 0 5 2021
                                                                      Bowen Greenwood
              Cross-Appellant,                                      Clerk of Supreme Court
                                                                       State r.f iviontana

       v.                                                           ORDER

 UNITED FIRE & CASUALTY COMPANY,

              Defendant, Appellant and
              Cross-Appellee.


       In accordance with M. R. App. P. 15, the Ninth Circuit Court of Appeals has
certified to this Court the following question of law, which has arisen in that court's
Cause Nos. 20-35791 and 20-35826:
       Whether, when an insurance policy does not include either a table of contents
       or a notice section of important provisions, in violation of Mont. Code Ann.
       § 33-15-337(2), the insurer may nonetheless rely on unambiguous exclusions
       or limitations to the policy's coverage, given that § 33-15-334(2) provides
       that § 33-15-337(2) is "not intended to increase the risk assumed under
       policies subject to" its requirements?

       This Court accepts the certified question on the relevant facts set forth in the
Ninth Circuit Court's certification of the question. In accordance with M. R. App. P. 15(4),
we reserve any determination whether to reformulate the question pending full
consideration of the issue. We will answer the question in due course following briefing.
       IT IS THEREFORE ORDERED that the parties shall, in accordance with the
Montana Rules of Appellate Procedure, prepare, file, and serve briefs addressing the
certified question set forth above, with the opening brief of the Defendant and Appellant
to be filed within 30 days of the date of this Order. Thereafter, additional briefing shall
proceed in accordance with the Montana Rules of Appellate Procedure.
       The Clerk is directed to provide copies of this Order to all counsel of record for the
parties in the Ninth Circuit Court of Appeals Cause Nos. 20-35791 and 20-35826, and to
the Clerk of Court for the Ninth Circuit Court of Appeals.
      DATED this S      'Tay of October, 2021.



                                                                Chief Justice




                                                                                •




                                                                       \4:?
                                                                  Justices




                                            2